          Case 2:19-cv-00006-BMM Document 141 Filed 02/08/21 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               BUTTE DIVISION


 BAR K RANCH, LLC; MICHAEL                      CV 19-06-BU-BMM
 WALSH; FRED WALSH, and
 EILEEN WHITE,

                Plaintiffs,
                                                ORDER DENYING PLAINTIFF’S
          vs.
                                                MOTION FOR PARTIAL SUMMARY
 UNITED STATES OF AMERICA, et.                  JUDGMENT (DOC. 85).
 al.,

                Defendants.


      Plaintiff Bar K Ranch, LLC (“Bar K”) filed this declaratory judgment action

on January 29, 2019, seeking to quiet title to various segments of road in Madison

County, Montana. Doc. 1. Several motions for partial summary judgment remain

pending before the Court in this case. Docs. 80, 85, 91, 105, 111, and 117. The

Court set a hearing on February 22, 2021, to resolve these motions. The Court need

not hear oral argument on Bar K’s Motion for Partial Summary Judgment (Doc. 85).

For the reasons laid out below, Bar K’s Motion for Summary Judgment (Doc. 85) is

denied.

BACKGROUND




                                        1
       Case 2:19-cv-00006-BMM Document 141 Filed 02/08/21 Page 2 of 4



      The various motions for partial summary judgment pending before the Court

represent two distinct theatres of dispute between the parties. First, Motions 80, 85,

91, and 117 are directed at Section 36 (T08S, R01W), Section 1 (T09S, R01W),

Section 12 (T09S, R01W). See Doc. 57 at 20−22. This dispute arises around the

status of two roads: a historic road purportedly abandoned by Madison County in

1969; and an agency road subsequently built and maintained by the Bureau of Land

Management (“BLM”). Second, Motions 105 and 111 address Section 27 (T09S,

R01W) and Section 35 (T09S, R01W). The dispute arises around the status of two

portions of a county road that briefly diverts over federal lands.

MOTION 85

      Bar K filed Motion 85 on December 11, 2020. Doc. 85. Motion 85 relates to

the parties’ dispute over a historic road purportedly abandoned by Madison County

in 1969 and an agency road subsequently built and maintained by BLM. Although

Bar K titled Motion 85, “Plaintiff’s Motion for Partial Summary Judgment

(“Substitute” Road) and/or for Rule 26(g) and 37(c) Sanctions,” Motion 85

constitutes a motion for sanctions and includes partial summary judgment as one

proposed remedy. Doc. 85.

      Bar K bases its motion for sanction on documents that BLM disclosed before

the close of discovery. Doc. 86. The documents appear to relate to the historic intent

of the various parties related to the 1969 abandonment of the disputed county road

                                          2
       Case 2:19-cv-00006-BMM Document 141 Filed 02/08/21 Page 3 of 4



and subsequent construction of the neighboring BLM road. Doc. 86. Bar K argues

that these disclosures were late and asks the Court for several remedies. Bar K asks

the Court to issue a default judgment under Fed. R. Civ. P. 26(g). Bar K asks, in the

alternative, that the Court grant partial summary judgment, declaring either (1) that

the subsequently-built BLM road constitutes a county road; or (2) that two sections

of road that cross BLM land in Section 13 (T09S, R01W) and Section 14 (T09S,

R01W) constitute county roads. Doc. 86 at 21−26.

ANALYSIS

      This discovery dispute falls short of bad faith or trickery that would warrant

the relief that Bar K seeks. See Fed. R. Civ. P. 26(g) and 37(c). BLM disclosed the

documents before the close of discovery. The record does not suggest that BLM

acted in any sort of bad faith. BLM claims that it discovered the documents on

December 1, 2020, and disclosed them to the necessary parties on December 7,

2020. Doc. 132 at 4. Continued or supplemental discovery proves predictable in a

case like this that involves historical documents..       BLM constitutes a vast

organization, and this case concerns dealings and documents from decades ago. The

record suggests that BLM discovered relevant documents, reviewed them in a

reasonable amount of time, and promptly disclosed them to the relevant parties. This

conduct proves consistent with the vision for discovery outlined in the Federal Rules

of Civil Procedure.

                                         3
       Case 2:19-cv-00006-BMM Document 141 Filed 02/08/21 Page 4 of 4



      IT IS HEREBY ORDERED:

1. Bar K’s Motion for Partial Summary Judgment (Doc. 85) is DENIED.

2. Each party shall bear its own costs related to this motion.

      Dated the 8th day of February, 2021.




                                          4
